DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 12/10/2019.  Claims 1-19 are pending. Claims 1-15 are amended. Claims 16-19 are new. Entry of this amendment is accepted and made of record.
Drawings
The drawings are objected to because figures 5-7 fail to show labels for boxes shown on the diagram, e.g box 101 of figure 5 should be labeled as “determining the data distribution of the movement characteristics”, etc..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Filippenko et al. US Patent 6,370,957 (hereinafter Filippenko).
Regarding claim 1, Filippenko teaches a method of fault prediction of a cyclically moving machine component, wherein each cycle of a plurality of cycles of a motion of the component generates a data distribution of values of measurable movement characteristics during a duration of each cycle (see col. 1, ll. 46-48, 59-67), the method comprising, for each cycle: 

calculating a measure of central tendency of the values in the data distribution (see col. 1, ll. 59 through col. 2, ll. 6; col. 2, ll. 33-39 and 53-61, col. 3, ll. 1-19, col. 5, ll. 1-32 wherein a bearing vibration peak, mean values of selected areas of averaged spectra and a Gaussian normal amplitude probability density is disclosed),
calculating a quantified measure of a shape of the data distribution over the duration of each cycle (see col. 2, ll. 33-39, 53-61, claim 1, wherein RMS is disclosed), 
associating the measure of central tendency with said quantified measure of the shape as a coupled set of condition parameters (see col. 2, ll. 53-61 and claim 1, wherein a calculation of a crest factor CF is disclosed), 
determining a degree of dispersion of a plurality of coupled sets of condition parameters associated with the plurality of cycles of the motion of the cyclically moving machine component (see. col. 2, ll. 46-67; col. 3, ll. 1-37; col. 5, ll. 1-32, wherein a kurtosis, which is a measure of deviation from the normal distribution is calculated and imbalance condition and misalignment condition can be determined, e.g. when kurtosis is high bad bearing condition can be determined, and a low kurtosis can be indicative of imbalance condition), 
comparing the degree of dispersion with a dispersion threshold value, for said fault prediction (see col. 5, ll. 1-66, col. 6, ll. 32-49, claim 1, where a kurtosis calculation is disclosed and a baseline operational indicator is disclosed and a comparison of the averaged level band is compared with the baseline value, col. 6, ll. 59 through col. 9, ll. 63 ), or determining a trend of the degree of dispersion over time for said fault prediction 
Regarding claim 2, Filippenko further teaches that calculating the measure of central tendency of the values in the data distribution comprises: calculating at least one of an arithmetic mean, a geometric mean, a harmonic mean, or a generalized mean and/or other measures of a central tendency of the data distribution including a median value or a mode value (see Fig. 3 and 4, where an average RMS, Averaged spectrum, averaged HFE, averaged Kurtosis, Averaged time domain RMS and averaged Crest factor is disclosed, see col. 1, ll. 59 through col. 2, ll. 6; col. 2, ll. 33-67).
Regarding claim 3, Filippenko teaches that calculating the quantified measure of a shape of said data distribution comprises: calculating a measure of a distribution of the measurable movement characteristics around said measure of central tendency (see col. 2, ll. 33-39; col. 3, ll. 1-19 and claim 9).
Regarding claim 4, Filippenko further teaches that calculating the measure of a distribution of the measurable movement characteristics around said measure of central tendency comprises: calculating a measure of a deviation from a standard normal distribution (see col. 3, ll. 1-19).


Regarding claim 5, Filippenko further teaches that calculating the quantified measure of the shape of said data distribution comprises: calculating a kurtosis value of said data distribution (see col. 3, ll. 1-19; col. 5, ll. 1-66).
claim 6, Filippenko further teaches that the measurable movement characteristics comprises vibration data of the cyclically moving machine component (see col. 3, ll. 1-28; col. 5, ll. 1-66).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filippenko et al. US Patent 6,370,957 in view of Eklund US Patent 6,392,584.
Regarding claim 7, the combination of Filippenko and Eklund teaches all the materials as applied above. Filippenko do not expressly or explicitly discloses to determine the degree of dispersion of the plurality of coupled sets of condition parameters comprises determining a fraction of the plurality of coupled sets of condition parameters being contained within a set threshold dispersion. 

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Filippenko to determine the degree of dispersion of the plurality of coupled sets of condition parameters by determining a fraction of the plurality of coupled sets of condition parameters being contained within a set threshold dispersion for the benefit of providing a more sensitive parameters to accurately determining an impending failure condition of the system. 
Regarding claim 8, the combination of Filippenko and  Eklund teaches all the materials as applied above. Filippenko do not expressly or explicitly teaches determining the degree of dispersion of the plurality of coupled sets of condition parameters comprises: determining distances between a center of a distribution of the plurality of coupled sets of condition parameters and each coupled set of condition parameters.
Eklund teaches determining the degree of dispersion of the plurality of coupled sets of condition parameters comprises: determining distances between a center of a distribution of the plurality of coupled sets of condition parameters and each coupled set of condition parameters (see col. 7, ll. 9-34, 41-45, 56-60, col. 8, ll. 15-29, 57-67; col. 9, ll. 1-7; col. 10, ll. 1-5, Fig. 1).


Regarding claim 10, Filippenko further teaches 
a program product comprising a learning mode wherein initial data is collected, averaged and saved for future use in the memory of a controller and wherein LM can be activated programmatically by a demand from a host machine or by pressing a button on the controller (see col. 3, ll. 44-50).  However, it does not explicitly teach a computer to carry out the method.  
Examiner contends that it is known a computer program product comprising instructions which, when executed by a computer, cause the computer to carry out the methods and Eklund is evidence of the fact. Eklund teaches a monitory system for determining failure of rotating and vibrating machines  comprising a supervisory computer and a processing means for executing program instructions to determine potential failure of rotating and vibrating machines (see abstract, col. 3, ll. 48-60; col. 4, ll. 51 through col. 5, ll. 8).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed, given the teachings of a program product executed by a controller of Filippenko to configure the system with a computer to 

Regarding claim 11, Filippenko teaches a system configured to predict fault in a cyclically moving machine component, wherein each cycle of a plurality of cycles of a motion of the component generates a data distribution of values of measurable movement characteristics during a duration of each cycle (see col. 1, ll. 46-48, 59-67), the system configured to, for each cycle: 
determine said data distribution of the measurable movement characteristics (see col. 2, ll. 33-39, wherein bearing vibration data is disclosed), 
calculate a measure of central tendency of the values in the data distribution (see col. 1, ll. 59 through col. 2, ll. 6; col. 2, ll. 33-39 and 53-61, col. 3, ll. 1-19, col. 5, ll. 1-32 wherein a bearing vibration peak, mean values of selected areas of averaged spectra and a Gaussian normal amplitude probability density is disclosed), 
calculate a quantified measure of a shape of the data distribution over the duration of each cycle (see col. 2, ll. 33-39, 53-61, claim 1, wherein RMS is disclosed), 
associate the measure of the central tendency with said quantified measure as a coupled set of condition parameters (see col. 2, ll. 53-61 and claim 1, wherein a calculation of a crest factor CF is disclosed), 
determine a degree of dispersion of a plurality of coupled sets of condition parameters associated with the plurality of cycles of the motion of the cyclically moving machine 
compare the degree of dispersion with a dispersion threshold value (see col. 5, ll. 1-66, col. 6, ll. 32-49, claim 1, where a kurtosis calculation is disclosed and a baseline operational indicator is disclosed and a comparison of the averaged level band is compared with the baseline value, col. 6, ll. 59 through col. 9, ll. 63 ), or determine a trend of the degree of dispersion over time, for said fault prediction (see col. 6, ll. 59 through col. 9, ll. 63, wherein more than 400 files containing vibration data were used and evaluated using RMS and CF in order to determine the system fault).
However, although Filippenko teaches a controller (see col. 3, ll. 44-50), however it do not expressly or explicitly teach an apparatus comprising a processor to execute the method steps. 
Examiner contends that it is known a computer program product comprising instructions which, when executed by a computer comprising a processor to carry out the method steps and Eklund is evidence of the fact. Eklund teaches a monitory system for determining failure of rotating and vibrating machines  comprising a supervisory computer and a processing means for executing program instructions to determine potential failure of rotating and vibrating machines (see abstract, col. 3, ll. 48-60; col. 4, ll. 51 through col. 5, ll. 8).


Regarding claim 12, the combination of Filippenko and Eklund teaches all the materials as applied above.  Filippenko further teaches to calculate the measure of central tendency of the values in the data distribution by calculating at least one of an arithmetic mean, a geometric mean, a harmonic mean, or a generalized mean and/or other measures of a central tendency of the data distribution including a median value or a mode value (see Fig. 3 and 4, where an average RMS, Averaged spectrum, averaged HFE, averaged Kurtosis, Averaged time domain RMS and averaged Crest factor is disclosed, see col. 1, ll. 59 through col. 2, ll. 6; col. 2, ll. 33-67).
However, Filippenko do not expressly or explicitly teaches a processor configured to execute the method steps. 
Examiner contends that it is known a computer program product comprising instructions which, when executed by a computer comprising a processor to carry out the method steps and Eklund is evidence of the fact. Eklund teaches a monitory system for determining failure of rotating and vibrating machines  comprising a supervisory computer and a processing means for executing program instructions to determine 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed, given the teachings of a program product executed by a controller of Filippenko to configure the system with a computer comprising a processor to execute the program code, to cause the computer to carry out the method steps of claim 1 for the benefit of providing a means that would to save time while analyzing large amounts of data that would allow to efficiently and effectively analyze data in order to obtain accurate analysis results. 

Regarding claim 13, Filippenko further teaches to calculate the quantified measure of the shape of said data distribution by calculating a kurtosis value of said data distribution (see col. 3, ll. 1-19; col. 5, ll. 1-66).
However, Filippenko do not expressly or explicitly teaches a processor configured to execute the method steps. 
Examiner contends that it is known a computer program product comprising instructions which, when executed by a computer comprising a processor to carry out the method steps and Eklund is evidence of the fact. Eklund teaches a monitory system for determining failure of rotating and vibrating machines  comprising a supervisory computer and a processing means for executing program instructions to determine potential failure of rotating and vibrating machines (see abstract, col. 3, ll. 48-60; col. 4, ll. 51 through col. 5, ll. 8).


Regarding claim 14, the combination of Filippenko and Eklund teaches all the materials as applied above. Filippenko do not expressly or explicitly discloses to determine the degree of dispersion of the plurality of coupled sets of condition parameters by calculating a fraction of the plurality of coupled sets of condition parameters being contained within a set threshold dispersion. 
Eklund teaches to determine the degree of dispersion of the plurality of coupled sets of condition parameters by calculating a fraction of the plurality of coupled sets of condition parameters being contained within a set threshold dispersion (see col. 7, ll. 10-34, 41-45, 56-60; col. 8, ll. 16-29, 56-67; col. 9, ll. 1-7; col. 10, ll. 1-5; fig. 1).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Filippenko to determine the degree of dispersion of the plurality of coupled sets of condition parameters by calculating a fraction of the plurality of coupled sets of condition parameters being contained within a set threshold dispersion for the benefit of providing 

Regarding claim 15, the combination of Filippenko and  Eklund teaches all the materials as applied above. Filippenko do not expressly or explicitly teaches to determine the degree of dispersion of the plurality of coupled sets of condition parameters by calculating distances between a center of a distribution of the plurality of coupled sets of condition parameters and each coupled set of condition parameters.
Eklund teaches to determine the degree of dispersion of the plurality of coupled sets of condition parameters by calculating distances between a center of a distribution of the plurality of coupled sets of condition parameters and each coupled set of condition parameters (see col. 7, ll. 9-34, 41-45, 56-60, col. 8, ll. 15-29, 57-67; col. 9, ll. 1-7; col. 10, ll. 1-5, Fig. 1).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Filippenko to determine the degree of dispersion of the plurality of coupled sets of condition parameters by calculating distances between a center of a distribution of the plurality of coupled sets of condition parameters and each coupled set of condition parameters for the benefit of providing a more sensitive parameters to accurately determining an impending failure condition of the system. 
	Regarding claim 16, Filippenko further teaches to calculate said quantified measure of a shape of said data distribution by calculating a measure of a distribution of 
However, Filippenko do not expressly or explicitly teaches a processor configured to execute the method steps. 
Examiner contends that it is known a computer program product comprising instructions which, when executed by a computer comprising a processor to carry out the method steps and Eklund is evidence of the fact. Eklund teaches a monitory system for determining failure of rotating and vibrating machines  comprising a supervisory computer and a processing means for executing program instructions to determine potential failure of rotating and vibrating machines (see abstract, col. 3, ll. 48-60; col. 4, ll. 51 through col. 5, ll. 8).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed, given the teachings of a program product executed by a controller of Filippenko to configure the system with a computer comprising a processor to execute the program code, to cause the computer to carry out the method steps of claim 1 for the benefit of providing a means that would to save time while analyzing large amounts of data that would allow to efficiently and effectively analyze data in order to obtain accurate analysis results.

Regarding claim 17, Filippenko further teaches to calculate the measure of a distribution of the measurable movement characteristics around the measure of central tendency by calculating a measure of a deviation from a standard normal distribution  (see col. 3, ll. 1-19).

Examiner contends that it is known a computer program product comprising instructions which, when executed by a computer comprising a processor to carry out the method steps and Eklund is evidence of the fact. Eklund teaches a monitory system for determining failure of rotating and vibrating machines  comprising a supervisory computer and a processing means for executing program instructions to determine potential failure of rotating and vibrating machines (see abstract, col. 3, ll. 48-60; col. 4, ll. 51 through col. 5, ll. 8).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed, given the teachings of a program product executed by a controller of Filippenko to configure the system with a computer comprising a processor to execute the program code, to cause the computer to carry out the method steps of claim 1 for the benefit of providing a means that would to save time while analyzing large amounts of data that would allow to efficiently and effectively analyze data in order to obtain accurate analysis results.

Regarding claim 18, Filippenko further teaches that the measurable movement characteristics comprise vibration data of the cyclically moving machine component (see col. 3, ll. 1-28; col. 5, ll. 1-66).
However, Filippenko do not expressly or explicitly teaches a processor configured to execute the method steps. 

Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed, given the teachings of a program product executed by a controller of Filippenko to configure the system with a computer comprising a processor to execute the program code, to cause the computer to carry out the method steps of claim 1 for the benefit of providing a means that would to save time while analyzing large amounts of data that would allow to efficiently and effectively analyze data in order to obtain accurate analysis results.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filippenko et al. US Patent 6,370,957 (hereinafter Filippenko) in view of Griffaton US2012/0272736 (hereinafter Griffaton).
Regarding claim 9, Filippenko teaches all the materials as applied above.  However, it do not expressly or explicitly teach that determining the degree of dispersion of the plurality of coupled sets of condition parameters comprises: calculating a spread of an interquartile range of the coupled sets of condition parameters.

Griffaton teaches a method for detecting damages on an engine roller bearing by performing vibration measurements and determining a reference parameter of a healthy vibration signature by using a mean value and standard deviation or a median value and interquartile deviation (see para. 0124).
Given the teachings of Griffaton it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Filippenko to determine the degree of dispersion of the plurality of coupled sets of condition parameters by calculating a spread of an interquartile range of the coupled sets of condition parameters for the benefit of having a means for accurately determining how much variation there is in the values of the data set in order to identifying if the values in the data set are relatively close together or spread apart, in order to accurately and precisely perform an evaluation of the system.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filippenko et al. US Patent 6,370,957 (hereinafter Filippenko) in view of Eklund US Patent 6,392,584 (hereinafter Eklund) in further view of Griffaton US2012/0272736 (hereinafter Griffaton).
claims 19, the combination of Filippenko and Eklund teaches all the materials as applied above. Filippenko do not expressly or explicitly teaches a processor for executing the method steps.
Eklund teaches a monitory system for determining failure of rotating and vibrating machines  comprising a supervisory computer and a processing means for executing program instructions to determine potential failure of rotating and vibrating machines (see abstract, col. 3, ll. 48-60; col. 4, ll. 51 through col. 5, ll. 8).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed, given the teachings of a program product executed by a controller of Filippenko to configure the system with a computer comprising a processor to execute the program code, to cause the computer to carry out the method steps of claim 1 for the benefit of providing a means that would to save time while analyzing large amounts of data that would allow to efficiently and effectively analyze data in order to obtain accurate analysis results.
However, Filippenko and Eklund do not expressly or explicitly teaches to determine the degree of dispersion of the plurality of coupled sets of condition parameters by calculating a spread of an interquartile range of the coupled sets of condition parameters.
Griffaton teaches a method for detecting damages on an engine roller bearing by performing vibration measurements and determining a reference parameter of a healthy vibration signature by using a mean value and standard deviation or a median value and interquartile deviation (see para. 0124).


Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864